Title: To Thomas Jefferson from John Nixon, 29 May 1793
From: Nixon, John
To: Jefferson, Thomas



Sir
Wednesday May 29. 1793

Mr. Cruger at present is desirous of having the [policys?] only, to Confer with his Underwriters on this Loss. The other papers he wished me to look into and give my Opinion, how far I might think his Underwriters bound to pay, in Case no Redress to be obtained of the French Government. I shall write Mr. Cruger by this post, and inform him of your Intention to apply Soon to Mr. Genet on this business. Should there be any Occasion for Mr. Burk or Indeed Mr. Cruger to Come here, I request you to Notify me of it. I have the honour to be with great Respect Your very hum Sevt

John Nixon

